Exhibit 10.1

 

LOGO [g67883g78q82.jpg]

 

James M. Wells III

Chairman & Chief Executive Officer

  SunTrust Banks, Inc.


Mail Code 645

Post Office Box 4418

Atlanta, GA 30302-4418

Tel. XXX.XXX.XXXX

May 6, 2009

 

Dennis P. Lockhart

President and Chief Executive Officer

Federal Reserve Bank of Atlanta

1000 Peachtree Street, N.E.

Atlanta, GA 30309-4470

Dear Mr. Lockhart:

SunTrust agrees that it will augment the composition of its capital by
increasing the common shareholders equity component of tier 1 capital by $2.16 B
by no later than November 9, 2009.

We understand that preferred shares that are mandatorily convertible under terms
acceptable to you will count towards common shareholders equity, but only for
purposes of this augmentation.

No later than June 8, 2009, we will provide you with information about how the
company intends to accomplish this augmentation.

Sincerely,

/s/ James M. Wells III

JMW:lsd